The opinion of the court was delivered by
Williams, Ch. J.
There are no errors appearing upon the face of the report, which require us to reverse the judgment of the county court in accepting it. If the auditors drew' wrong conclusions from the testimony, or if they mistook in casting interest, it should have been rectified in the county court. But, inasmuch as we cannot resort to the evidence which was had before the auditors, it can-' not be here determined whether any wrong conclusion has been made, or whether any mistakes occurred.
The first exception, to wit, that the accounts have not been returned, is not sustained by the papers before us, inasmuch as it appears that the accounts were returned, as adjusted by the auditors.
In relation to the allowance of the interest, this, so far as it depended upon the testimony, was a subject exclusively for the consideration of the auditors ; and from their report we consider tl)at they allowed and cast the interest correctly. The plaintiffs were entitled to interest on the money advanced, from the time it was advanced.
The other exceptions, which have been urged, present no ques- ' tion of law. If the auditors did not decide correctly on the testimony, or if they omitted to report any facts which they were required to report, this should have been made to appear to the county court, who were competent to correct the error, either by re-committing, or rejecting, the report, as the evidence before them might have required. But we discover no error, either in the auditors, or in the county court, which calls for a reversal of their judgment.
The judgment is affirmed.